DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one claim limitation that uses the word “means”. Such claim limitation is: “a means (102) for executing machine-readable instructions” in claim 11 line 3.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Thus, the limitation “a means (102) for executing machine-readable instructions” is being interpreted as a computer system 102 with one or more processors for executing program instructions according to the Applicant’s specification paras. [0012-0013], para. [0039].
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the flow-volume information of the exhaled air through the exhalation passage for one or more reference breaths" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the limitation “one or more perturbed breaths” in line 3 is confusing, as it is unclear whether this limitation includes or is separate from “a perturbed breath” claimed in claim 3. For the purposes of examination, this limitation will be interpreted as including “a perturbed breath” of claim 3.
Claim 13 recites the limitation "the flow-volume information of the exhaled air through the exhalation passage for one or more reference breaths" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the limitation “one or more perturbed breaths” in line 3 is confusing, as it is unclear whether this limitation includes or is separate from “a perturbed breath” claimed in claim 13. For the purposes of examination, this limitation will be interpreted as including “a perturbed breath” of claim 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-5 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, the limitations “that brings…to the patient” in line 3 and “that takes…from the patient” in line 4 positively claim the patient. It is suggested to use language such as --configured to-- or --adapted to-- in order to avoid positively claiming the patient. 
Claims 2-5 are rejected due to dependence upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Valka et al. (“Detection of Expiratory Flow Limitation during Mechanical Ventilation” article attached) in view of Nakai et al. (US 2015/0045687 A1).
Regarding claim 1, Valka discloses a system (100) for detecting an Expiratory Flow Limitation (EFL) of a patient (methods of detecting EFL in mechanically ventilated patients) (abstract), the system comprising: 
an inhalation passage (104) that brings inhaled air to the patient (all patients were on the Puritan-Bennett 7200 ventilator, which has an inspiratory limb) (Fig. 1; page 1311 Methods section second paragraph, page 1313 right column first paragraph); 
an exhalation passage (108) that takes exhaled air away from the patient (all patients were on the Puritan-Bennett 7200 ventilator, which has an expiratory limb) (Fig. 1; page 1311 Methods section second paragraph, page 1312 Procedure section second paragraph); 
a sensor (106) for measuring flow-volume information of the exhaled air through the exhalation passage (pneumotachograph with differential pressure transducer used to measure flow; volume obtained by integrating the flow signal) (page 1312 left column first paragraph, page 1313 Data Analysis section first paragraph); 
a flow resistor (110) positioned in the exhalation passage and being adjustable to provide an exhalation resistance in the exhalation passage (valve which allows the resistance of the expiratory circuit to be bypassed if opened) (Figs. 1-2; page 1313 left column ATM Method section); 
and a computer system (102) that comprises one or more physical processors operatively connected with the sensor (personal computer with analog-to-digital board 
determine a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of preceding control breaths during ATM method testing; the control breath is before the valve opens to the atmosphere, thus the control breath involves the resistance of the expiratory circuit) (Fig. 3 and caption, page 1313 ATM Method section, page 1313 Data Analysis section first paragraph); 
determine a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of test breaths during ATM method testing; the test breath is when the valve opens to the atmosphere, thus the test breath bypasses the resistance of the expiratory circuit) (Fig. 3 and caption, page 1313 ATM Method section, page 1313 Data Analysis section first paragraph);
and detect the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve and (ii) the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Figs. 3, 5).
Valta is silent on the one or more physical processors operatively connected with the flow resistor, the one or more physical processors are programmed with computer program 
However, Valta does teach adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance (valve is opened during ATM testing so resistance of expiratory circuit is bypassed) (Valta; page 1313 left column ATM Method section), although Valta is silent on how exactly the valve is adjusted. Moreover, Nakai teaches a system for detecting expiratory flow limitations (Nakai; abstract) wherein one or more physical processors are operatively connected with the flow resistor, the one or more physical processors are programmed with computer program instructions which, when executed cause the computer system to adjust the flow resistor (controller 110 with processor 116 is operatively connected with pneumatic system 102, which includes an expiratory module 108, 218 which controls expiration valve for releasing gases from the patient) (Nakai; Figs. 1-2; para. [0029]; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow resistor of Valta to be operatively connected with the one or more physical processors, and to have the one or more physical processors be programmed with computer program instructions which, when executed cause the computer system to adjust the flow resistor, as taught by Nakai, for the purpose of enhancing the automation of the entire process, thereby ensuring the system is easier and more convenient for a healthcare provider to use.
Regarding claim 2, Valka discloses wherein the computer system detects the Expiratory Flow Limitation (EFL) of the patient by comparing the determined perturbed -31-2017PF02570 expiratory flow-
Regarding claim 3, Valka discloses wherein the reference expiratory flow-volume curve is determined using the flow-volume information of the exhaled air through the exhalation passage for one or more reference breaths in which the reference exhalation resistance is provided by the flow resistor in the exhalation passage (valve is closed for the control breath before ATM testing so the resistance of expiratory circuit is present; flow-volume loop of control is indicated by the broken lines) (Valta; Fig. 3; page 1313 left column ATM Method section), wherein the perturbed expiratory flow-volume curve is determined using the flow-volume information of the exhaled air through the exhalation passage of a perturbed breath in which the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (valve is opened during ATM testing breath so resistance of expiratory circuit is bypassed, thus the resistance of exhalation is lowered; flow-volume loop of test is indicated by the solid lines) (Valta; Fig. 3; page 1313 left column ATM Method section), and wherein the one or more reference breaths are preceding the perturbed breath (control breath precedes test breaths) (Valta; Fig. 3 and caption).
Regarding claim 5, Valka discloses wherein the comparing includes comparing the expiratory flow-volume curve for the one or more reference breaths with an expiratory flow-volume curve for one or more perturbed breaths (difference between the flow-volume loop of a test breath and a control breath is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 6, Valka discloses a method (800) for detecting an Expiratory Flow Limitation (EFL) of a patient (methods of detecting EFL in mechanically ventilated patients) 
obtaining, from one or more sensors (106), flow-volume information of exhaled air through an exhalation passage (108) (all patients were on the Puritan-Bennett 7200 ventilator, which has an expiratory limb; pneumotachograph with differential pressure transducer used to measure expiratory flow; volume obtained by integrating the flow signal) (Figs. 1, 3; page 1311 Methods section second paragraph, page 1312 Procedure section second paragraph, page 1312 left column first paragraph, page 1313 Data Analysis section first paragraph); 
determining, by the computer system, a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage - 32 -2017PF02570 when a reference exhalation resistance is provided by a flow resistor (110) in the exhalation passage (flow-volume curve of preceding control breaths during ATM method testing; the control breath is before the valve opens to the atmosphere, thus the control breath involves the resistance of the expiratory circuit) (Fig. 3 and caption, page 1313 ATM Method section, page 1313 Data Analysis section first paragraph); 
determining, by the computer system, a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of test breaths during ATM method testing; the test breath is when the valve opens to 
and detecting, by the computer system, the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve (ii) the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Figs. 3, 5).
Valta is silent on the one or more physical processors executing computer program instructions which comprise adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance.
However, Valta does teach adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance (valve is opened during ATM testing so resistance of expiratory circuit is bypassed) (Valta; page 1313 left column ATM Method section), although Valta is silent on how exactly the valve is adjusted. Moreover, Nakai teaches a system for detecting expiratory flow limitations (Nakai; abstract) wherein one or more physical processors execute computer program instructions which comprise adjusting the flow resistor (controller 110 with processor 116 is operatively connected with pneumatic system 102, which includes an expiratory module 108, 218 which controls expiration valve for releasing gases from the patient) (Nakai; Figs. 1-2; para. [0029]; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program instructions of Valta to comprise adjusting the flow resistor, as taught by Nakai, for the purpose of enhancing 
Regarding claim 7, Valka discloses wherein the detecting the Expiratory Flow Limitation (EFL) of the patient includes comparing the determined perturbed expiratory flow-volume curve with the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 8, Valka discloses wherein the reference expiratory flow-volume curve is determined using the flow-volume information of the exhaled air through the exhalation passage for one or more reference breaths in which the reference exhalation resistance is provided by the flow resistor in the exhalation passage (valve is closed for the control breath before ATM testing so the resistance of expiratory circuit is present; flow-volume loop of control is indicated by the broken lines) (Valta; Fig. 3; page 1313 left column ATM Method section), wherein the perturbed expiratory flow-volume curve is determined using the flow-volume information of the exhaled air through the exhalation passage of a perturbed breath in which the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (valve is opened during ATM testing breath so resistance of expiratory circuit is bypassed, thus the resistance of exhalation is lowered; flow-volume loop of test is indicated by the solid lines) (Valta; Fig. 3; page 1313 left column ATM Method section), and wherein the one or more reference breaths are preceding the perturbed breath (control breath precedes test breaths) (Valta; Fig. 3 and caption).
Regarding claim 10, Valka discloses wherein the comparing includes comparing the expiratory flow-volume curve for the one or more reference breaths with an expiratory flow-
Regarding claim 11, Valka discloses a system (100) for detecting an Expiratory Flow Limitation (EFL) of a patient (methods of detecting EFL in mechanically ventilated patients) (abstract), the system comprising: 
a means (102) for executing machine-readable instructions with at least one physical processor (Figs. 1-2; personal computer with analog-to-digital board monitors flow) (page 1312 left column first paragraph), wherein the machine-readable instructions (data analysis software for analyzing flow signals) (page 1312 left column first paragraph) comprising: 
obtaining, from one or more sensors (106), flow-volume information of exhaled air through an exhalation passage (108) (all patients were on the Puritan-Bennett 7200 ventilator, which has an expiratory limb; pneumotachograph with differential pressure transducer used to measure expiratory flow; volume obtained by integrating the flow signal) (Figs. 1, 3; page 1311 Methods section second paragraph, page 1312 Procedure section second paragraph, page 1312 left column first paragraph, page 1313 Data Analysis section first paragraph);
determining a reference expiratory flow-volume curve using flow- volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided by a flow resistor (110) in the exhalation passage (flow-volume curve of preceding control breaths during ATM method testing; the control breath is before the valve opens to the atmosphere, thus the control breath involves the resistance of the expiratory circuit) (Fig. 3 and caption, page 1313 ATM Method section, page 1313 Data Analysis section first paragraph); 

and detecting the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve (ii) the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Figs. 3, 5).
Valta is silent on having the machine-readable instructions comprise adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance.
However, Valta does teach adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance (valve is opened during ATM testing so resistance of expiratory circuit is bypassed) (Valta; page 1313 left column ATM Method section), although Valta is silent on how exactly the valve is adjusted. Moreover, Nakai teaches a system for detecting expiratory flow limitations (Nakai; abstract) machine-readable instructions comprise adjusting the flow resistor (controller 110 with processor 116 is operatively connected with pneumatic system 102, which includes an expiratory module 108, 218 which controls expiration valve for releasing gases from the patient) (Nakai; Figs. 1-2; para. [0029]; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine-readable instructions of 
Regarding claim 12, Valka discloses wherein the detecting the Expiratory Flow Limitation (EFL) of the patient includes comparing the determined perturbed expiratory flow-volume curve with the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 13, 
Regarding claim 15, Valka discloses wherein the comparing includes comparing the expiratory flow-volume curve for the one or more reference breaths with an expiratory flow-volume curve for one or more perturbed breaths (difference between the flow-volume loop of a test breath and a control breath is graphed which indicates EFL) (Valta; Figs. 3, 5).
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valka in view of Nakai as applied to claims 1, 6, and 11 above, and further in view of Mahadevan (US 2015/0320955 A1).
Regarding claims 4 and 9, the modified Valka device teaches the invention as previously claimed, but does not teach wherein the computer system automatically increases or decreases an exhalation airway pressure upon detection of the EFL in order to abolish the EFL.
However, Mahadevan teaches a system for providing support therapy to a subject with hyperinflation (Mahadevan; abstract), in which hyperinflation is identified based on expiratory flow limitation (Mahadevan; para. [0036]), wherein the computer system automatically increases or decreases an exhalation airway pressure upon detection of the EFL in order to abolish the EFL (expiratory pressure level is adjusted upon detection of hyperinflation to reduce or eliminate an expiratory flow limitation) (Mahadevan; para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Valka computer system to include automatically increasing or decreasing an exhalation airway pressure upon detection of the EFL in order to abolish the EFL, as taught by Mahadevan, for the purpose of relieving a patient’s hyperinflation during exhalation (Mahadevan; para. [0038]).
Regarding claim 14, Mahadevan teaches the machine-readable instructions further comprising automatically increasing or decreasing an exhalation airway pressure upon detection of the EFL in order to abolish the EFL (expiratory pressure module 58 is configured to control expiratory pressure level to reduce or eliminate an expiratory flow limitation) (Mahadevan; para. [0038]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0286548 A1 by Lazar et al. is considered to be relevant as it discloses a device with a shutter to increase exhalation resistance during a ventilation parameter measurement.
US 2018/0339120 A1 by Vicario et al. is considered to be relevant as it discloses a system for determining an EFL by controlling pressure. 
US 2011/0282228 A1 by Shiner et al. is considered to be relevant as it discloses a ventilation system with a shutter to provide resistance during a pulmonary measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785